 

Exhibit 10.43

 

CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (this “Agreement”) is made and entered into as of
December 31, 2013 and effective on January 1, 2014 (the “Effective Date”) by and
between Cyalume Specialty Products, Inc., a Delaware corporation (the
“Company”), and James G. Schleck (“Consultant”).

 

RECITALS

 

WHEREAS, Consultant has previously been employed by the Company; and

 

WHEREAS, the Company desires to engage Consultant to perform certain advisory
consulting services specified herein and Consultant desires to be engaged as an
independent contractor in accordance with the terms and conditions set forth in
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties agree as follows:

 

1.                  Scope of Services and Responsibilities of Consultant.

 

(a)                Consultant shall personally provide the Company with advisory
consulting services relating to the operations of the Company and its affiliated
operating entities (each an “Affiliated Entity”), and the business of the
Company as it relates to such Affiliated Entities. Such services are referred to
herein as the “Consulting Services” and will include executive, managerial,
administrative, and professional duties as assigned by the President of Cyalume
Technologies Holdings, Inc., or the Board of Directors of the Company and as are
commensurate with such assigned duties. The Consultant may delegate duties to
other employees of the Company as he reasonably determines is in the best
interest of the Company, consistent with the general authority and power given
to him hereunder.

 

(b)               Consultant shall provide the Consulting Services on an
as-needed basis, in person, by telephone or by e-mail, by working with the
officers, directors, employees or representatives of the Company or the
Affiliated Entities designated by the Company to receive or coordinate the
Consulting Services. All Consulting Services will be provided at times
reasonably scheduled by or otherwise satisfactory to the Company and the
Consultant.

 

(c)                Consultant shall provide the Consulting Services on an
exclusive basis, subject to the restrictions set forth herein including, without
limitation, those set forth in Section 5 of this Agreement.

 

(d)               In performing services under this Agreement, Consultant will:
(i) use diligent efforts and professional skills and judgment; (ii) perform
professional services in accordance with recognized standards of the applicable
profession; and (iii) comply with the policies of the Company and any of the
Affiliated Entities at which Consulting Services are provided, to the extent
Consultant is made aware of any such policies.

 

2.                  Compensation for the Consulting Services.

 

(a) In consideration of the Consulting Services performed by Consultant, the
Company agrees to pay to Consultant $1,000 per month, payable monthly in
arrears.

 



 

 

 

(b) The Company shall pay or reimburse Consultant for all reasonable and
necessary expenses incurred by him in connection with the performance of his
duties hereunder in accordance with the policies and procedures of the Company
as in effect from time to time; provided that: (a) Consultant obtains the
Company’s prior written consent for any expense in excess of $1,000; and
(b) Consultant provides the Company with such documentary evidence as shall be
reasonably required by the Company.

 

3.                  Independent Contractor Status.

 

It is understood and agreed that Consultant will act solely as an independent
contractor, and nothing in this Agreement shall be construed to render
Consultant an employee of the Company. Consultant represents and warrants that
there are no agreements or other obligations that restrict Consultant’s ability
to accept and/or perform his obligations to the Company under this Agreement.
Consultant agrees that: (a) he will inform any future employer or contractor of
Consultant of the existence of this Agreement; and (b) he will obtain their
consent to, and cooperation with, Consultant’s performance of and compliance
with the terms of this Agreement.

 

4.                  Duration and Termination of Engagement.

 

This Agreement shall take effect on the Effective Date and shall continue in
effect until the one (1) year anniversary of the Effective Date unless earlier
terminated by either party as provided for herein (the “Expiration Date”). The
Company and/or Consultant may terminate this Agreement at any time upon thirty
(30) days’ advance written notice to the other party.

 

5.                  Confidential Information; Non-Competition and
Non-Solicitation.

 

(a)                Confidential Information. Consultant acknowledges,
understands and agrees that all trade secrets and information relating to the
business of the Company and/or its affiliates, including without limitation,
procedures, product information, manufacturing techniques or processes,
expertise, records, customer or prospect lists and information, vendor lists and
information, supplier lists and information, internal operating forms, financial
information or accounting methods, systems, books, manuals, employee
information, any confidential information concerning the business, the Company,
its affiliates, or the business, policies or operations of the business, the
Company or its affiliates which Consultant may have learned, possessed or
controlled on or prior to the date hereof or which Consultant may learn, possess
or control during the term of Consultant’s continued engagement by the Company
or any of its affiliates (as an employee, consultant, agent or otherwise)
(collectively, “Trade Secrets”) are confidential and shall remain the sole and
exclusive property of the Company and its affiliates. Trade Secrets include both
written information and information not reduced to writing. Except as may be
required pursuant to any law or the order of a court, or except as may be public
knowledge (which shall not have become public knowledge as a result of any
action of Consultant), Consultant shall not, at any time, retain, duplicate,
remove from the business premises of Company or any of its affiliates, make use
of, other than in the ordinary course of fulfilling his duties as an employee of
the Company, divulge or otherwise disclose, directly or indirectly, any Trade
Secrets. Consultant shall not publish or disclose, and shall exercise his best
efforts to prevent others from publishing or disclosing, any Trade Secrets and
he shall not use or attempt to use any such knowledge or information which he
may have or acquire in any manner which may injure or cause loss, whether
directly or indirectly, to the Company or its affiliates or use his personal
knowledge or influence over any customers, clients, suppliers or contractors of
the Company or its affiliates so as to take advantage of the Company’s or its
affiliate’s trade or business connections or utilize information confidentially
obtained by him.

 



2

 

 

(b)               Non-Competition.

 

(i)                 During the term of this Agreement and for a period of two
(2) years after Consultant has ceased to be engaged by the Company for any
reason, Consultant shall not, without the prior written consent of a duly
authorized officer of the Company, directly or indirectly (A) engage in the
business of, or (B) assist or have an interest in (whether as proprietor,
partner, investor, stockholders, officer, director or any type of principal
whatsoever), or (C) enter the employment of or act as an agent, advisor, or
consultant to any person, firm, partnership, association, corporation, business
organization, entity or enterprise that is, or is to become, directly or
indirectly, engaged in any business actually or potentially competitive with
that of the Company in any area or territory in which the Company offers its
services or products.

 

(ii)               During the term of this Agreement, and for a period of two
(2) years after Consultant has ceased to be engaged by the Company for any
reason, Consultant shall not, without the prior written consent of a duly
authorized officer of the Company, solicit from any person, company, firm or
organization, or any affiliate of the foregoing, which was or is a client or
associated firm of the Company or which the Company was soliciting as a client
or associated firm of the Company during any of the twelve (12) months
immediately preceding the termination or expiration of the Agreement, any
business substantially similar to that done by the Company, including but not
limited to any business Consultant was soliciting or on which he worked while
employed by the Company.

 

(c)                Non-Solicitation. Consultant hereby covenants and agrees
that, at all times during his engagement with the Company and for a period of
two (2) years immediately following his termination for any reason, Consultant
shall not employ or seek to employ any person employed at the time by the
Company or any of its affiliates, or otherwise engage or entice, either directly
or indirectly, such person to leave such employment without the prior written
consent of a duly authorized officer of the Company.

 

(d)               Violation of Restrictive Covenants.

 

(i)                 The restrictions set forth in Sections 5(a), 5(b) and 5(c)
shall extend to any and all activities of the Consultant, whether alone or
together with or on behalf of or through any other person or entity.

 

(ii)               Consultant’s obligations under Sections 5(a), 5(b) and 5(c)
shall survive termination of this Agreement and of Consultant’s engagement with
the Company.

 

(iii)             Consultant acknowledges that the restrictions contained in
Sections 5(a), 5(b) and 5(c), in view of the nature of the business in which the
Company is engaged, are reasonable and necessary to protect the legitimate
interests of the Company. Consultant understands that the remedies at law for
his violation of any of the covenants or provisions of Sections 5(a), 5(b) and
5(c) will be inadequate, that such violations will cause irreparable injury
within a short period of time, and that the Company shall be entitled to
preliminary injunctive relief and other injunctive relief against such
violation. Such injunctive relief shall be in addition to, and in no way in
limitation of, any and all other remedies that the Company shall have in law and
equity for the enforcement of those covenants and provisions.

 

(e)                In the event Consultant requests in writing the prior written
consent of a duly authorized officer of the Company in accordance with Sections
5(b) and 5(c), the Company shall respond to Consultant within thirty (30) days
of such request.

 



3

 

 

(f)                Notwithstanding anything herein to the contrary, it shall not
be a violation of this Agreement for the Consultant to be engaged in consulting
and business activities for the entities described in Section 2(b) of that
certain Employment Agreement, dated September 1, 2011, by and between the
Company and Consultant.

 

6.                  Benefits.

  

So long as the Consultant remains engaged by the Company and works at least 30
hours per week, Consultant shall be provided with health, life, and disability
insurance coverages and other similar benefits substantially equivalent to those
provided under your Employment Agreement.

 

7.                  Stock Option Award.

 

For so long as Consultant remains engaged as a consultant to the Company, the
Company agrees to preserve your stock option award pursuant to the terms of that
certain Stock Option Agreement dated December 27, 2012 and the Cyalume
Technologies Holdings, Inc. 2009 Omnibus Securities and Incentive Plan.

 

8.                  Inventions.

 

(a)                It shall be part of the normal duties of Consultant all times
to consider in what manner and by what new methods or devices the products,
services, processes, equipment or systems of the Company or any of its
affiliates with which he is concerned or for which he is responsible might be
improved, and promptly to give to the President of the Company or Board of
Directors full details of any invention or improvement which he may from time to
time make or discover in the course of his duties, and to further the interests
of the Company with regard thereto. Subject only to any contrary provisions of
the laws of the United States or the Commonwealth of Massachusetts, all such
materials, inventions, improvements, methods, products, services, equipment or
systems shall be deemed to be “works made for hire”, and to the extent such
items are not works made for hire, Consultant hereby irrevocably grants and
assigns such materials, inventions, improvements, methods, products, services,
equipment or systems to the Company which shall be entitled, free of charge, to
the sole ownership of any such invention or improvement.

 

(b)               Consultant shall, if and when required so to do by the
Company, at the expense of the Company, apply or join with the Company in
applying for patents or other protection in any part of the world for any such
discovery, invention or process as aforesaid and shall at the expense of the
Company, execute and do or cause to be done all instruments and things
reasonably necessary for vesting the said patent or other protection when
obtained and all right, title and interest to and in the same in the Company or
in such other person as the Company may designate.

 

(c)                For the purpose of this clause Consultant hereby irrevocably
authorizes the Company as his attorney in his name to execute any documents or
take any actions which are required in, order to give effect to the provisions
of this Section and the Company is hereby empowered to appoint and remove at its
pleasure any person as agent and substitute for and on behalf of the Company in
respect of all or any of the matters aforesaid.

 



4

 

 

9.                  Remedies for Breach.

 

Consultant acknowledges that the restrictions contained in this Agreement are
reasonable and necessary to protect the legitimate interests of the Company and
the Affiliated Entities, and are not unduly burdensome to Consultant. Without
limiting the Company’s rights to pursue any other legal and equitable remedies
available to it for any breach or threatened breach by Consultant, Consultant
acknowledges that a breach of the covenants stated herein would cause a loss to
the Company and the Affiliated Entities that could not reasonably or adequately
be compensated in damages in any action at law, and that remedies other than
injunctive relief could not fully compensate the Company for a breach of said
covenants. Therefore, Consultant agrees that the Company shall be entitled to
injunctive relief without the posting of a bond to prevent any breach or
continuing or threatened breach of Consultant’s covenants, agreements and
warranties as set forth herein.

 

It is the intention of the parties hereto that if, in any action before any
court empowered to enforce this Agreement, any term, restriction, covenant,
agreement or promise is found to be unenforceable, then such term, restriction,
covenant, agreement or promise shall be deemed modified to the extent necessary
to make it enforceable by such court.

 

10.              Waiver.

 

Waiver by the Company of a breach of any provision of this Agreement or failure
to enforce any such provision shall not be construed as a waiver of any
subsequent breach of any such provision or of the Company’s right to enforce any
such provision. No act or omission of the Company shall constitute a waiver of
any of its rights hereunder except for a written waiver signed by the Company.

 

11.              Governing Law.

 

This Agreement shall be governed in all respects by the laws of the State of
Delaware, without giving effect to principles of conflicts or choice of laws of
Delaware or of any other jurisdiction. Each of Consultant and the Company
submits to the jurisdiction of the state courts of Delaware or any federal court
sitting in the State of Delaware in any action or proceeding arising out of or
relating to this Agreement and agrees that all claims in respect of the action
or proceeding may be heard and determined in any such court. Each of Consultant
and the Company also agrees not to bring any action or proceeding arising out of
or relating to this Agreement in any other court and waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety, or other security that might be required of any other
party with respect thereto.

 

12.              Waiver of Jury Trial.

 

EACH OF THE PARTIES KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING OR STATEMENTS (WHETHER VERBAL OR WRITTEN) RELATING TO
THE FOREGOING. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER
INTO THIS AGREEMENT.

 

13.              Notices.

 

All notices required or permitted hereunder shall be in writing and shall be
deemed effectively given: (a) upon personal delivery to the party to be
notified; (b) when sent by confirmed electronic mail or facsimile if sent during
normal business hours of the recipient; if not, then on the next business day;
(c) three (3) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid; or (d) one (1) day after deposit with
a nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the party
to be notified at the following address:

 



5

 

 

   If to the Company:

 

   Cyalume Specialty Products, Inc.

   96 Windsor Street

   West Springfield, MA 01809

   Attn: Zivi Nedivi

   Facsimile: (413) 788-4817

 

   With a copy to:

 

   Greenberg Traurig, P.A.

   401 East Las Olas Boulevard, Suite 2000

   Fort Lauderdale, FL 33301

   Attn: Bruce I. March, Esq.

   Facsimile: (954) 765-1477

 

   If to Consultant:

 

   James G. Schleck

   15 Washington Place

   Metuchen, NJ 08840

 

14.              Miscellaneous.

 

(a)                This Agreement sets forth the entire agreement and
understanding between the parties with respect to the subject matter thereof.
This Agreement may not be modified or discharged, in whole or part, except by an
agreement in writing signed by both parties.

 

(b)               This Agreement will be binding upon and inure to the benefit
of the parties hereto and each party’s respective successors, assigns and heirs,
as applicable. The parties understand and agree that the Company shall have the
right, at any time, to assign to any successor-in-interest all of its rights and
benefits under this Agreement. For purposes of this Agreement, the term
“successor-in-interest” means and includes any person or entity that succeeds
to: (i) all or a substantial portion of the business of the Company; or (ii) any
interest in any Affiliated Entity, regardless of whether this succession occurs
by sale, merger, change-in-control, or otherwise and regardless of whether the
assignment of the Company’s rights hereunder occurs by contract or by operation
of law. Notwithstanding the foregoing, Consultant’s obligations under this
Agreement are personal in nature and may not be assigned or otherwise
transferred by him without the prior written consent of the Company.

 

(c)                Should any party breach this Agreement, in addition to all
other remedies available at law or in equity, such party shall pay all of the
other party’s costs and expenses resulting therefrom and/or incurred in
enforcing this Agreement, including reasonable legal fees and reasonable
expenses of investigation.

 

(d)               Each party hereto represents and warrants that it or he has
the full power and authority to enter into and perform this Agreement, and each
party knows of no law, rule, regulations, order, agreement, promise, undertaking
or other fact or circumstance which would prevent its or his full execution and
performance of this Agreement.

 



6

 

 

(e)                The parties hereto acknowledge and agree that this Agreement
and related terms of engagement were the subject of negotiation between them
and, as such, that: (i) the general rule of construction to the effect that
ambiguities are resolved against the drafting party shall not apply to this
Agreement; and (ii) the terms and provisions of this Agreement shall be
construed fairly as to all parties hereto and not in favor of or against a
party, regardless of which party was generally responsible for the preparation
of this Agreement.

 

(f)                Section and other headings contained in this Agreement are
for reference purposes only and are in no way intended to define, interpret,
describe or otherwise limit the scope, extent or intent of this Agreement or any
of its provisions each of which shall be deemed an original, but all of which
together shall constitute one and the same document.

 

(g)                This Agreement may be executed in one or more counterparts
each of which will be deemed an original, but all of which together shall
constitute one and the same instrument.

 

[signatures appear on following page]

 



7

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Consulting Agreement to
be executed as of the date first set forth above.

 

  CYALUME SPECIALTY PRODUCTS, INC.         By:   /s/ Zivi Nedivi     Name: Zivi
Nedivi     Title: Chief Executive Officer           /s/ James G. Schleck   JAMES
G. SCHLECK

 



8

 